In a proceeding to invalidate a petition designating Ernest N. Foster as a candidate in a primary election to be held on September 15, 1992, for the nomination of the Democratic Party as its candidate for the public office of Member of the Assembly from the 42nd Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Kramer, J.), dated August 18, 1992, which granted the application.
Ordered that the judgment is affirmed, without costs or disbursements.
Based upon the evidence presented, we find no basis to disturb the Supreme Court’s finding that the appellant was not domiciled within the State of New York during the previous five years as required by NY Constitution, article III, § 7. Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.